DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018186447 A1 (HIRAYAMA R) in view of US 11067809 B1 (Sears; Jasmine Soria et al.) US 20180059318 A1, (Nichol; Anthony J. et al.), and WO 2004055578 A1 (YANAGIDA TOSHIHARU).

    PNG
    media_image1.png
    406
    415
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    322
    505
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    539
    496
    media_image3.png
    Greyscale

Per claims 1, 3, and 8, Hirayama teaches light control sheet [10], comprising: a light control layer [15]; and a plurality of transparent electrode layers sandwiching the light control layer such that the transparent electrode layers apply a voltage to the light control layer [13,14], wherein the light control layer has a light-shielding property which changes based on the voltage applied to the transparent electrode layers and is measurable by a light-shielding ratio defined by JIS L 1055:2009, and at least one target change ratio has a maximum value of 0.7 or more in an absolute value, where the target change ratio is a change ratio of the light-shielding ratio with respect to the voltage in a target range of the voltage in which the light-shielding ratio changes by 10% [see figure 2 above, an applied voltage to the transparent electrode layers is changed to change a transmittance of the light control sheet from 0% to about 71% (that is, a light blocking rate from 100% to about 29%) and, with reference to figure 2, the range of an applied voltage in which the transmittance changes from about 6% to about 16% is from 25 V to about 27 V, and the range of an applied voltage in which the transmittance changes from 40% to 50% is from 30 V to about 32 V which results in a change rate of 5%/V].
Hirayama lacks, but common knowledge teaches, a control unit comprising circuitry configured to detect whether the light control sheet satisfies a condition, determine that the light control sheet is operational if the light control sheet satisfies the condition, and apply the voltage to the transparent electrode layers.  Providing control without user input would have been an expected benefit.  Sears’s figure 17, Nichol’s paragraph 0171-0172, and Yanagida’s second paragraph after the description of figures evidence that it was common knowledge to include a detecting circuit to determine if a condition has been satisfied and apply the necessary voltage to the electrode to alter the modulator.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Hirayama does not explicitly teach the claimed ranges.  However, the court have held overlapping ranges to be at obvious.  Reduced optical noise and improved cell response times would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Claim 8 adds to claim 1 a method of controlling a light control sheet, comprising: detecting whether the light control sheet satisfies a condition; and determining that the light control sheet is operational if the light control sheet satisfies the condition.  Hirayama does not teach a method detecting whether the light control sheet satisfies a condition; and determining that the light control sheet is operational if the light control sheet satisfies the condition.  However, it was common knowledge including detecting steps that detect lighting condition in order to control the light sheet without user input.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 2 and 15, Hirayama teaches the light control sheet according to claim 1, wherein the target change ratio has a maximum value of 6.0 or less in the absolute value [see the flatter portions of the curve shown in figure 2].  Hirayama does not explicitly teach the claimed range.  However, the court have held overlapping ranges to be at obvious.  Reduced optical noise and improved cell control would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 3, 9, 16, and 19, Hirayama teaches the light control sheet according to claim 1, wherein the light-shielding ratio has a maximum value of 30% or more [the curve shows about a 70% value].   Hirayama does not explicitly teach the claimed range.  However, the court have held overlapping ranges to be at obvious.  Reduced optical noise and improved cell control would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 4, 10, 12, 17, and 20, Hirayama teaches the light control sheet according to claim 1, wherein the light control sheet is configured such that the light-shielding ratio changes by 50% or more based on the voltage applied to the transparent electrode layers [see the curve shown in figure 2].   Hirayama does not explicitly teach the claimed range.  However, the court have held overlapping ranges to be at obvious.  Reduced optical noise and improved cell control would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 5, 11, 13-14, and 18, Hirayama teaches the light control sheet according to claim 1, wherein the light control layer includes a polymer network liquid crystal or a polymer dispersed liquid crystal [see figure 7A and paragraph 0006].  
Per claim 6, Hirayama teaches a light control device, comprising: the light control sheet of claim 1; and a control unit comprising circuitry configured to control the voltage applied to the transparent electrode layers [inherent to 19 and 18 in figure 7A and paragraph 0008].  
Per claim 7, Hirayama teaches the light control device according to claim 6, wherein the circuitry of the control unit is configured to change the voltage and switch the light control sheet from a first state to a second state where the light-shielding ratio of the light control sheet in the first state differs from the light-shielding ratio in the second state by 10% or more [see the curve shown in figure 2].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the JIS L 1055:2009 standard, since the standard is set to the 2009 method, the claims are definite.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871